          .,                                                                                                                                                                             I
     .'
, ,i,,    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                    Page l of l   L.,\

                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                               V.                                     (For Offenses .Committed On or After November I, 1987)


                             Juan Jaime Gomez-Balderas                                Case Number: 3:20-mj-20528

                                                                                      Jeremy De I'1 ''-· -
                                                                                      Defendant's Attorn y


          REGISTRATION NO. 9485 7298
                                                                                                                        ~=tLED
          THE DEFENDANT:                                                                                                   MAR O6 2020
           lg] pleaded guilty to count(s) 1 of Complaint
           •    was found guilty to count( s)
                                                                                                                --
                                                                                                              ._,..,....,,'' \.1,.;i "'-"••l
                                                                                         §gum,,w, DISTHICl OF C/\LIFORNIA
                                                                                                                                               nil.., I l_,,_,'-'   iI



                after a plea of not guilty.                                                                       -~-    -
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                    Nature of Offense                                                                  Count Number(s)
          8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                         1
           •    The defendant has been found not guilty on count( s)
                                                                                   -------------------
           •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term,✓

                                        /•   '•TIME SERVED                         D _ _ _ _ _ _ _ _ _ days

           lZI Assessment: $10 WAIVED lZI Fine: WAIVED
           lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all doclllllents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circUlllstances.

                                                                                    Friday, March 6, 2020
                                                                                    Date of Imposition of Sentence


          Received
                        DUSM/
                              /?\'
                                  ./4
                                                                                     /I;~
                                                                                    HbNoRABLE F. A. GOSSETT III
                                                                                    UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                                    3 :20-mj-20528
